513 P.2d 394 (1973)
85 N.M. 460
Joseph E. LACY, Plaintiff-Appellant,
v.
HOLIDAY MANAGEMENT COMPANY et al., Defendants-Appellees.
No. 9655.
Supreme Court of New Mexico.
July 13, 1973.
Rehearing Denied August 24, 1973.
James R. Toulouse & Associates, James C. Hall, Albuquerque, for plaintiff-appellant.
Keleher & McLeod, John B. Tittmann, Albuquerque, for defendants-appellees.

OPINION
STEPHENSON, Justice.
Plaintiff-Appellant sued, alleging breach of fiducial obligations owed him as a result of a partnership of which he had been a member.
The trial court's decision included findings of fact consistent with honesty and fair dealing on the part of the defendants-appellees and inconsistent with appellant's factual predicate. It also denied findings of fact requested by appellant which were essential to his case.
In attempting to attack these actions of the trial court, appellant's brief falls far short of compliance with the second paragraph of Supreme Court Rule 15(6) [§ 21-2-1(15)(6), N.M.S.A. 1953]. Compliance with portions of Supreme Court Rule 15 (16)(b) and (c) [§ 21-2-1(15)(16)(b & c), N.M.S.A. 1953] ranges from slight to none.
We will accordingly consider the matter no further. The judgment from which the appeal is taken is affirmed.
It is so ordered.
McMANUS, C.J., and MONTOYA, J., concur.